


Exhibit 10.17

 

COMPROMISE AGREEMENT

 

between

 

(1) BEN SHERMAN LIMITED

 

and

 

(2) MILES GRAY

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Clause

 

 

Page No.

 

 

 

1

DEFINITIONS

3

 

 

 

2

TERMINATION OF THE CONTRACT

4

 

 

 

3

TERMINATION OF DIRECTORSHIP

5

 

 

 

4

COMPLAINTS

5

 

 

 

5

COMPENSATION

6

 

 

 

6

TERMINATION PAYMENT

6

 

 

 

7

PROCEEDINGS

7

 

 

 

8

COMPANY PROPERTY

7

 

 

 

9

STATUTORY REQUIREMENTS

8

 

 

 

10

CONFIDENTIALITY

9

 

 

 

11

STATEMENTS

9

 

 

 

12

RESTRICTIONS

10

 

 

 

13

INDEPENDENT ADVICE

10

 

 

 

14

LEGAL FEES

10

 

 

 

15

DECLARATION

10

 

 

 

17

CONTRACT OF EMPLOYMENT

12

 

 

 

18

WITHOUT PREJUDICE AND SUBJECT TO CONTRACT

13

 

 

 

19

ENTIRE AGREEMENT

13

 

 

 

20

VARIATION

13

 

 

 

21

SEVERABILITY

13

 

 

 

22

COUNTERPARTS

14

 

 

 

23

THIRD PARTY RIGHTS

14

 

 

 

24

GOVERNING LAW AND JURISDICTION

14

 

 

 

25

EFFECTIVE DATE

14

 

 

SCHEDULE - LETTER OF RESIGNATION OF OFFICE, TRUSTEESHIP OR OTHER POSITION

15

 

--------------------------------------------------------------------------------


 

WITHOUT PREJUDICE AND SUBJECT TO CONTRACT

 

COMPROMISE AGREEMENT and DISCHARGE OF ALL CLAIMS

 

THIS COMPROMISE AGREEMENT is made effective on 30 January 2010

 

Entered into by and between

 

(1)              BEN SHERMAN LIMITED, a company incorporated under the Companies
Acts (Registered No: 3998077) and having its registered office at 2 Eyre Street
Hill, Clerkenwell, London EC1R 5ET (the “Company”);

 

and

 

(3)              MILES GRAY, whose home address is Merrywind, Stevens Lane,
Claygate, Surrey KT10 0TJ (the “Employee”).

 

BACKGROUND

 

(A)          The Employee is employed by the Company as Chief Executive under a
contract dated 22 August 2000.

 

(B)           The Employee’s employment with the Company shall terminate on the
Termination Date (as defined below).

 

(C)           The parties have entered into this agreement to record and
implement the terms on which they have agreed to settle any claims which the
Employee has or may have in connection with his employment or its termination or
otherwise against any Associated Company (as defined below) or  their officers
or employees whether or not those claims are, or could be, in the contemplation
of the parties at the time of signing this agreement, and including, in
particular, any statutory complaints which the Employee has raised.

 

(D)          The parties intend this agreement to be an effective waiver of any
such claims and to satisfy the conditions relating to compromise agreements in
the relevant legislation.

 

(E)           The Company enters into this agreement for itself and as agent and
trustee for all and any Associated Company and it is authorised to do so. It is
the parties’ intention that each Associated Company should be able to enforce
any rights it has under this agreement, subject to and in accordance with the
Contracts (Rights of Third Parties) Act 1999.

 

2

--------------------------------------------------------------------------------


 

IT IS AGREED as follows:

 

1.                DEFINITIONS

 

1.1              In this Agreement the following words and expressions shall
bear the meanings set out below:

 

“Advisor”

 

Jeremy V. Fitzgibbon of Horsey Lightly, Devon House, 12 / 15 Dartmouth Street,
Queen Anne’s Gate, London SW1H 9BL UK

 

 

 

“Agreement”

 

means this agreement (including any schedule or annexure to it and any document
in agreed form).

 

 

 

“Associated Company”

 

means a company which is a subsidiary or a holding company (as those expressions
are defined by Section 736 of the Companies Act 1985 and by Section 1159 of the
Companies Act 2006 (as applicable at the date of this Agreement)) of the Company
or a subsidiary (other than the Company) of a holding company of the Company.
For the avoidance of doubt, “Associated Company” includes Ben Sherman Group
Limited.

 

 

 

“Ben Sherman Group
Limited”

 

means Ben Sherman Group Limited, a company incorporated and registered in
Northern Ireland with company number NI 27287 having its registered office at 20
Portadown Road, Lurgan, Co. Armagh BT66 8RE.

 

 

 

“Capacity”

 

means capacity as agent, consultant, director, employee, owner, partner,
shareholder or in any other capacity.

 

 

 

“Contract of Employment”

 

means the contract of employment between the Employee and the Company dated 22
August 2000.

 

 

 

“Pre-Contractual
Statement”

 

means any undertaking, promise, assurance, statement, representation, warranty
or understanding (whether in writing or not) of any person (whether party to
this agreement or not) relating to the Employee’s employment under this
agreement other than as expressly set out in this Agreement or any documents
referred to in it.

 

 

 

“Termination Date”

 

means 30 January 2010.

 

 

 

“Termination Payment”

 

means FOUR HUNDRED AND FIFTY TWO THOUSAND ONE

 

3

--------------------------------------------------------------------------------


 

HUNDRED AND SIXTY EIGHT POUNDS (£452,168.00) Sterling.

 

1.2              Headings are for convenience only and shall not affect the
construction or interpretation of this Agreement.

 

1.3              A reference to a particular law is a reference to it as it is
in force for the time being taking account of any amendment, extension, or
re-enactment and includes any subordinate legislation for the time being in
force made under it.

 

1.4              A reference to one gender includes a reference to the other
gender.

 

1.5              The schedules to this Agreement form part of and are
incorporated into this Agreement.

 

2.                TERMINATION OF THE CONTRACT

 

2.1              The Employee’s employment will terminate on the Termination
Date.

 

2.2              The Company shall:

 

2.2.1           pay the Employee salary up to the Termination Date in the usual
way;

 

2.2.2           continue to provide any benefits to the Employee in the usual
way up to the Termination Date;

 

2.2.3           reimburse the Employee for all business expenses properly
incurred by the Employee up to the Termination Date provided that the Employee
submits the expenses claim and valid receipts by the Termination Date and
complies with the Company’s rules and procedures in relation to expenses; and

 

2.2.4           make a payment in lieu of holiday entitlement that has accrued
but has not been used prior to the Termination Date.

 

2.3              Pending the termination of his employment the Employee shall
continue to attend work and to perform the normal duties of his job and he shall
continue to be bound by all the express and implied obligations of his
employment.  After the termination of his employment, the Employee shall be
entitled to attend the Employer’s office at 2 Eyre Street Hill, Clerkenwell,
London EC1R 5ET at his convenience until 28 February 2010 to conclude any
outstanding business affairs and to effect a smooth handover of his
responsibilities but shall be under no obligation to do so and accordingly shall
not receive any remuneration for doing so.

 

4

--------------------------------------------------------------------------------


 

2.4              The Employee confirms that, except as provided in this
Agreement, there are no other sums or benefits due to the Employee by the
Company any and all Associated Companies or any trustee of any scheme
established by any of them whether under the Employee’s contract of employment
or under any share option, bonus, long-term incentive plan or other profit
sharing scheme operated by the Company or any Associated Company in which he may
have participated.

 

3.                TERMINATION OF DIRECTORSHIP

 

3.1              The Employee shall promptly resign from any office, trusteeship
or other position he holds in or on behalf of the Company or any Associated
Company by hand delivering the letter set out in the Schedule.  The Employee
irrevocably appoints the Company to be his attorney in his name and on his
behalf to sign, execute or do any such instrument or thing and generally to use
his name in order to give the Company (or its nominee) the full benefit of the
provisions of this clause.

 

3.2              The Employee and the Company agree that clause 3.1 is a
condition precedent as to payment of any sums under the terms of this Agreement.

 

4.                COMPLAINTS

 

The Employee has intimated that the Employee has the following claims against
the Company arising from the termination of the Employee’s employment:-

 

·                 a claim under section 94 of the Employment Rights Act 1996 for
constructive and unfair dismissal

 

·                 a claim for breach of contract;

 

·                 a claim for wrongful dismissal;

 

·                 a claim for direct or indirect discrimination, harassment or
victimisation on the grounds of age, under regulation 36 of the Employment
Equality (Age) Regulations 2006; and

 

·                 a claim in relation to the duty to consider working beyond
retirement, under paragraphs 11 and 12 of Schedule 6 to the Employment Equality
(Age) Regulations 2006.

 

(the “Particular Claims”).

 

5

--------------------------------------------------------------------------------


 

5.                COMPENSATION

 

Without admission of liability by the Company the Employee accepts the
Termination Payment in full and final settlement of (a) the Particular Claims,
and (b) all and any claims, present, future or contingent, competent to the
Employee against the Company and/or any Associated Company and any current or
former director, officer, employee, consultant and agent of the Company and/or
any Associated Company arising from the Employee’s employment and/or the
termination of the Employee’s employment with the Company or any Associated
Company.  Without prejudice to the foregoing generality, this settlement applies
to all claims (whether under statute, common law, European law or otherwise)
including damages, breach of any contract with the Company, pension or pension
rights howsoever arising (other than accrued pension rights), redundancy pay,
compensation for unfair dismissal, unlawful deduction of wages, loss of office
or employment or otherwise.

 

6.                TERMINATION PAYMENT

 

6.1              Subject to the Employee fulfilling his obligations under this
Agreement, the Company (or an Associated Company) will pay the Termination
Payment, after making the deductions specified in Clause 6.2, to the Employee by
the later of (i) 14 calendar days after the Termination Date, and (ii) 14
calendar days after the date this Agreement and the attached solicitor’s
certificate is received, duly signed and witnessed, by the Company or its legal
representatives.  Payment will be made to the Employee after receipt of his tax
form P45, which shall be issued and delivered to the Employee without delay and
in any event within 7 calendar days of the Termination Date.  The Company and
the Employee agree that the parties will execute two copies of the Agreement and
will each retain one copy of the executed Agreement.

 

6.2              It is acknowledged and agreed that income tax and National
Insurance contributions shall be deducted by the Company from the Termination
Payment and remitted to HM Revenue and Customs.

 

6.3              The Employee agrees that the Employee will at all times remain
liable for any further income tax or any employee National Insurance
contributions due on the Termination Payment and the Employee shall indemnify
and keep indemnified the Company on demand against such income tax and employee
National Insurance contributions (including, without limitation, any interest,
penalties or fines in connection therewith).  The Company agrees to promptly
notify the Employee of any claim for income tax or national insurance and shall
provide the Employee with reasonable assistance (including if required the
provision of any relevant documentation) in order to enable the Employee to
dispute any claim for income tax.  The Company further undertakes

 

6

--------------------------------------------------------------------------------


 

not to make any payment of income tax or national insurance without first
allowing the Employee a reasonable opportunity at his own expense to dispute any
such claim with the relevant tax authority (provided that nothing in this clause
shall prevent the Company from complying with its legal obligation with regard
to HM Revenue & Customs and/or other competent body).

 

7.                PROCEEDINGS

 

The Employee renounces all right, title and interest and undertakes not to
present a complaint to, or to institute or continue any proceedings before, a
Court or Employment Tribunal seeking re-instatement, re-engagement, specific
performance, declaration, damages, compensation or other statutory or common law
remedy in connection with the Employee’s contract of employment with the Company
or its termination and, in particular but without limitation, in respect of
(i) a claim for wrongful dismissal or other breach of contract, (ii) a claim for
unfair dismissal, (iii) a claim for redundancy pay, (iv) a claim in terms of the
Sex Discrimination Act 1975, (v) a claim in terms of the Race Relations Act
1976, (vi) a claim in terms of the Disability Discrimination Act 1995, (vii) a
claim in terms of the Employment Rights Act 1996, (viii) a claim in terms of the
Trade Union and Labour Relations (Consolidation) Act 1992, (ix) a claim in terms
of the Working Time Regulations 1998, (x) a claim in terms of the National
Minimum Wage Act 1998, (xi) a claim in terms of the Part-Time Workers
(Prevention of Less Favourable Treatment) Regulations 2000, (xii) a claim in
terms of the Fixed Term Employees (Prevention of Less Favourable Treatment)
Regulations 2002, (xiii) a claim in terms of the Equal Pay Act 1970, (xiv) a
claim in terms of Part VII of the Transnational Information and Consultation of
the Employees Regulations 1999, (xv) a claim in terms of the Employment Equality
(Sexual Orientation) Regulations 2003, (xvi) a claim in terms of the Employment
Equality (Religion or Belief) Regulations 2003, (xvii) a claim in terms of the
Employment Equality (Age) Regulations 2006, (xviii) a claim in terms of the Data
Protection Act 1998, and (xix) a claim in terms of the Protection from
Harassment Act 1997, whether contemplated or not, and whether in existence at
the date of this Agreement or not.

 

8.                COMPANY PROPERTY

 

8.1              The Employee agrees that all documents, records, computer
equipment and software, keys, credit, debit and charge cards, security and
access passes or other property of the Company shall be returned to the Company
on or before the Termination Date and that no copies shall be retained by the
Employee (provided that Employee shall be entitled to retain such business
property of the Company until 28 February 2010 necessary to allow Employee to
conclude any

 

7

--------------------------------------------------------------------------------


 

outstanding business affairs and to effect a smooth handover of his
responsibilities).  Notwithstanding the foregoing, the Employee shall be
entitled from the Termination Date to retain as his own property and entirely at
his own cost and risk with no contribution or liability to cost or risk
whatsoever in any way from the Company from the Termination Date his Company
laptop computer (Lenovo Thinkpad x300, Ben Sherman Asset Number 006066, SN#
R8-PYAWL) and Company blackberry (Blackberry 9000 Bold, IMEI Serial #
351846035224329).

 

8.2              The Employee will delete immediately and in any event will
confirm that he has deleted by the Termination Date, from the hard disk drive of
any personal computer or laptop computer or other electronic device, for example
but not limited to a blackberry, used by the Employee (except computers in the
Company’s ownership, possession or control) all documents and information
belonging to, obtained from, or prepared for the Company or any of its customers
or clients.

 

8.3              The Employee shall, if requested to do so by the Company
provide a signed statement that he has complied fully with his obligations under
clause 8.1 and 8.2 and shall provide it with such reasonable evidence of
compliance as may be requested.

 

9.                STATUTORY REQUIREMENTS

 

The Employee acknowledges that the conditions relating to compromise agreements
under section 77(4A) of the Sex Discrimination Act 1975 (in relation to claims
under that Act and the Equal Pay Act 1970), section 72(4A) of the Race Relations
Act 1976, section 288(2B) of the Trade Union and Labour Relations
(Consolidation) Act 1992, paragraph 2 of schedule 3A of the Disability
Discrimination Act 1995, section 203(3) of the Employment Rights Act 1996,
regulation 35(3) of the Working Time Regulations 1998, section 49(4) of the
National Minimum Wage Act 1998, regulation 41(4) of the Transnational
Information and Consultation etc. Regulations 1999, regulation 9 of the
Part-Time Workers (Prevention of Less Favourable Treatment) Regulations 2000,
regulation 10 of the Fixed-Term Employees (Prevention of Less Favourable
Treatment) Regulations 2002, paragraph 2(2) of schedule 4 of the Employment
Equality (Sexual Orientation) Regulations 2003, paragraph 2(2) of schedule 4 of
the Employment Equality (Religion or Belief) Regulations 2003, regulation
40(4) of the Information and Consultation of Employees Regulations 2004,
paragraph 12 of the schedule to the Occupational and Personal Pension Schemes
(Consultation by Employers and Miscellaneous Amendment) Regulations 2006 and
paragraph 2(2) of schedule 5 of the Employment Equality (Age) Regulations 2006
are intended to be and have been satisfied.

 

8

--------------------------------------------------------------------------------

 

10.                                          CONFIDENTIALITY

 

10.1                                    The Employee and the Company agree to
keep the fact of, negotiation and terms of this Agreement and the circumstances
giving rise to the termination of the Employee’s employment with the Company
confidential and not to disclose (or through any failure to exercise due care
and diligence, permit or cause any unauthorised disclosure) to any third party
other than professional advisors and in the case of the Employee his partner, or
as required by law, save that he may disclose to any prospective employer that
his employment with the Company terminated by reason of his retirement.

 

10.2                                    The Employee undertakes to advise his
partner or any professional advisor that the fact of, negotiation and terms of
this Agreement and the circumstances giving rise to the termination of the
Employee’s employment with the Company are confidential and must not be
disclosed to any other party.  Further, the Employee agrees that in the event
that he becomes aware of any breach of confidentiality by them, or is so
notified of any such breach by the Company, he will use his best endeavours to
prevent any further breach and inform the Company in writing of the action he
has taken in this regard.

 

10.3                                    For the purpose of this clause 10,
“Confidential Information” means confidential and/or commercial information in
whatever form (including without limitation, in written, oral, visual or
electronic form or on any magnetic or optical disk or memory and wherever
located) relating to the business, products, services, technical data, know-how,
affairs (including private affairs) and finances of the Company, any Associated
Company or any of its current or former employees, directors, consultants,
suppliers, clients, customers, business contacts, agents, distributors,
shareholders or management, not in the public domain (other than through the
Employee’s unauthorised disclosure).

 

10.4                                    The Employee shall not at any time
disclose to any person or use for the Employee’s own purpose or through lack of
diligence cause the unauthorised disclosure of any Confidential Information
except as authorised or required by law.

 

11.                                          STATEMENTS

 

11.1                                    The Employee agrees and undertakes that
the Employee will not make any comments or statements of any nature that are
derogatory to or disparaging of, or have the effect of lowering the reputation
of the Company or any Associated Company or any of its or their current or
former directors, officers, employees, consultants or agents and/or from taking
part in any conduct which may bring into disrepute the Company, any Associated
Company or any of their current or former directors, officers, employees,
consultants or agents.

 

9

--------------------------------------------------------------------------------


 

11.2                                    The Company agrees and undertakes that
it will use its reasonable endeavours not to make any comments or statements of
any nature that are derogatory or disparaging of the Employee.

 

12.                                          RESTRICTIONS

 

The Employee hereby agrees that the Employee shall not after the Termination
Date wrongfully be represented as being employed by the Company or any
Associated Company.

 

13.                                          INDEPENDENT ADVICE

 

13.1                                    The Employee declares and acknowledges
that, before signing this Agreement, the Employee has received advice from the
Advisor as to the terms and effect of this Agreement and, in particular, as to
its effect on the Employee’s ability to pursue the Employee’s rights before an
Employment Tribunal.

 

13.2                                    The Employee has been advised by the
Advisor that a contract of insurance or a professional indemnity covering the
risk of a claim in relation to such advice is and will remain for the
foreseeable future in force.

 

13.3                                    The Employee understands and agrees that
the Advisor is not employed by or acting in this matter for the Company or an
Associated Company.

 

13.4                                    By signing the certificate annexed to
this Agreement, the Advisor warrants that the statements set out in Clauses
13.1, 13.2, and 13.3 and in the certificate are true.

 

14.                                          LEGAL FEES

 

The Company will pay up to £1,000.00 plus VAT towards the reasonable legal fees
(including disbursements) incurred by the Employee in connection with this
Agreement.  This contribution will be paid upon receipt of an appropriate
invoice from the Employee’s legal advisors addressed to the Employee but marked
as payable by the Company.

 

15.                                          DECLARATION

 

The Employee declares and acknowledges that:-

 

15.1                                    The Employee has read carefully and
understands fully all of the provisions of this Agreement;

 

15.2                                    The Employee is, through this Agreement,
releasing the Company and/or any Associated Company, current or former director,
officer, employee  consultant and agent of the Company

 

10

--------------------------------------------------------------------------------


 

and any Associated Company from all and any claims, present, future or
contingent, that the Employee may have against it and them;

 

15.3                                    The Termination Payment includes any
statutory compensation to which the Employee may be entitled and that it would
not be just and equitable for the Employee to receive any further compensation;
and

 

15.4                                    The Employee knowingly and voluntarily
agrees to all of the terms set forth in this Agreement and intends to be legally
bound by them.

 

16.                                          WARRANTIES

 

16.1                                    In signing this Agreement the Employee
is representing and warranting that:

 

16.1.1                            he has instructed the Advisor to advise him
whether he may have any claims against the Company and/or any Associated
Company, current or former director, officer, employee, consultant and agent of
the Company and any Associated Company arising out of or in connection with his
employment and/or its termination;

 

16.1.2                            he has made a full and honest disclosure to
the Advisor with all the information that is in his possession which the Advisor
requires to advise him whether he has or may have any such claims with the
express intention that all such claims be compromised fully and effectively;

 

16.1.3                            his Advisor has advised him that on the basis
of the information available to the Advisor he has no other claims against the
Company and/or any Associated Company, current or former director, officer,
employee, consultant and agent of the Company and any Associated Company;

 

16.1.4                            he has not withheld or failed to disclose any
material fact concerning the discharge of his duties to the Company and any
Associated Company or any breach of any material term (express or implied) of
his contract of employment;

 

16.1.5                            throughout his employment with the Company and
any Associated Company he has acted in their best interests and has not
knowingly committed any breach of duty of any kind owed to the Company or any
Associated Company;

 

16.1.6                            there are no facts or circumstances of which
the Employee is aware or of which the Employee ought reasonably to be aware at
the date of this agreement which would amount to a repudiatory breach by the
Employee of any express or implied term of the

 

11

--------------------------------------------------------------------------------


 

Employee’s contract of employment which would have entitled the Company to
terminate the Employee’s employment without notice or pay in lieu of notice and
any payments or benefits pursuant to this Agreement are subject to and
conditional upon this being so;

 

16.1.7                            he agrees to make himself available to, and to
cooperate with the Company or its advisers in any internal investigation or
administrative, regulatory, judicial or quasi-judicial proceedings (provided
that, the Company will reimburse the Employee for any reasonable, out-of-pocket
expenses incurred by the Employee in connection with making himself available to
and/or cooperating with the Company in such proceeding on behalf of the
Company).  The Employee acknowledges that this could involve, but is not limited
to, responding to or defending any regulatory or legal process, providing
information in relation to such process, preparing witness statements and giving
evidence in person or on behalf of the Company;

 

16.1.8                            he acknowledges that he is not entitled to any
compensation for the loss of any rights or benefits under any share option,
bonus, long-term incentive plan or other profit sharing scheme operated by the
Company or any Associated Company in which he may have participated.

 

16.1.9                            he will not submit any grievances to the
Company or any Associated Company in relation to any fact or matter of which he
is aware at the date of this Agreement relating to his employment and/or the
termination of his employment and that he will not make a subject access request
to the Company or any Associated Company.

 

16.2                                    The Employee acknowledges that the
Company acted in reliance on these warranties when entering into this Agreement.

 

16.3                                    The Company reserves the right to take
legal action (including injunctive proceedings if required) to enforce these
warranties.

 

17.                                          CONTRACT OF EMPLOYMENT

 

The Employee and the Company agree that the provisions of clause 13
(Confidentiality), 14 (Inventions) and 16 (Restrictive Covenants) of the
Contract of Employment will remain in full force and effect notwithstanding the
termination of the Employee’s employment with the Company.

 

12

--------------------------------------------------------------------------------


 

18.                                          WITHOUT PREJUDICE AND SUBJECT TO
CONTRACT

 

This Agreement is without prejudice and subject to contract until it is dated
and signed by all of the parties and the Company has received the signed
Advisor’s certificate annexed to this Agreement, at which point it shall be
treated as an open document evidencing an agreement binding on the parties
(notwithstanding that it may still be labelled or headed “Without Prejudice”
and/or “Subject to Contract”).

 

19.                                          ENTIRE AGREEMENT

 

19.1                                    The Agreement is made without any
admission of liability whatsoever by the Company.

 

19.2                                    Each party on behalf of itself and
acknowledges and agrees with the other party that:

 

19.2.1                            this agreement together with any documents
referred to in it constitutes the entire agreement and understanding between the
Employee and the Company and supersedes any previous agreement between them
relating to his employment by the Company or any Associated Company;

 

19.2.2                            in entering into this agreement neither the
Employee nor the Company has relied on any Pre-Contractual Statement; and

 

19.2.3                            the only remedy available to it for breach of
this agreement shall be for breach of contract under the terms of this agreement
and it shall have no right of action against any other party in respect of any
Pre-Contractual Statement.

 

19.3                                    Nothing in this agreement shall,
however, operate to limit or exclude any liability for fraud.

 

20.                                          VARIATION

 

No variation of this agreement or of any of the documents referred to in it
shall be valid unless it is in writing and signed by or on behalf of each of the
parties.

 

21.                                          SEVERABILITY

 

The unenforceability of any provision of this Agreement shall not affect the
enforceability of all remaining provisions.  It is agreed that each obligation
under this Agreement is separate and severable and any such unenforceable
provision shall not be deemed to be part of this Agreement.

 

13

--------------------------------------------------------------------------------


 

22.                                          COUNTERPARTS

 

This agreement may be executed in any number of counterparts, each of which,
when executed and delivered, shall be an original, and all the counterparts
together shall constitute one and the same instrument.

 

23.                                          THIRD PARTY RIGHTS

 

The Contracts (Rights of Third Parties) Act 1999 shall apply to this agreement
in relation to any and all Associated Companies and no person other than the
Employee, the Company and any and all Associated Companies shall have any rights
under it.  The terms of this agreement may be varied, amended or modified or
this agreement may be suspended, cancelled or terminated by agreement in writing
between the parties or this agreement may be rescinded (in each case), without
the consent of any third party.

 

24.                                          GOVERNING LAW AND JURISDICTION

 

24.1                                    This agreement and any dispute arising
out of or in connection with it or its subject matter shall be governed by and
construed in accordance with the laws of England and Wales.

 

24.2                                    Each party irrevocably agrees to submit
to the exclusive jurisdiction of the courts of England and Wales over any claim
or matter arising under or in connection with this agreement.

 

25.                                          EFFECTIVE DATE

 

This Agreement will come into effect on the date of the last party’s signature.

 

14

--------------------------------------------------------------------------------


 

SCHEDULE

 

LETTER OF RESIGNATION OF OFFICE, TRUSTEESHIP OR OTHER POSITION

 

BY HAND DELIVERY

 

[FULL NAME OF ENTITY]

 

[ADDRESS OF RELEVANT ENTITY]

 

 

Date [INSERT DATE]

 

Dear Sirs

 

[FULL NAME OF ENTITY] (the “Company”)

 

I hereby resign from my office as a [director][trustee][OTHER POSITION] of the
Company with immediate effect and acknowledge and confirm that I have no claim
or right of action of any kind outstanding for compensation or otherwise against
the Company or any of its officers or employees in respect of the termination of
my office or otherwise.  To the extent that any such claim exists or may
exist, I irrevocably waive such claim and release the Company, its officers and
employees from any liability in respect thereof.

 

Yours faithfully

 

SIGNED and DELIVERED as a DEED by MILES GRAY

 

[SIGNATURE]

 

in the presence of [NAME OF WITNESS]

 

[SIGNATURE]

 

15

--------------------------------------------------------------------------------


 

Executed and Delivered as a Deed by

 

 

MILES GRAY

 

 

in the presence of:

 

Signature of Employee

 

 

 

 

 

 

Witness:

 

 

 

 

(Signature)

 

 

 

 

 

 

Name:

 

 

 

 

(Please print)

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Executed and Delivered as a Deed by

 

 

BEN SHERMAN LIMITED

 

 

acting by:

 

Director

 

 

 

 

 

 

and

 

 

 

 

 

 

 

Director

 

16

--------------------------------------------------------------------------------


 

SOLICITOR’S CERTIFICATE

 

I hereby certify as follows:-

 

1.                                                I am a solicitor holding a
current practising certificate.

 

2.                                                Before Miles Gray (the
“Employee”) signed the Compromise Agreement to which this certificate is
annexed, I provided independent advice to the Employee on the terms and effect
of the Compromise Agreement with Ben Sherman Limited (the “Company”) and in
particular its effect on the Employee’s ability to pursue the Employee’s rights
before an Employment Tribunal.

 

3.                                                I am not employed by and not
acting (and have not acted) in relation to this matter for the Company or any
Associated Company.

 

4.                                                When I gave the advice
referred to above, there was in force a policy of insurance or an indemnity
provided for members of a profession covering the Employee in respect of loss
arising in consequence of the advice I have given.

 

5.                                                I also warrant that the
statements made in Clauses 13.1, 13.2 and 13.3 of the Agreement are true.

 

Signed

 

 

Dated

 

 

 

 

 

Name of Solicitor:

 

Firm:

 

Address:

 

 

17

--------------------------------------------------------------------------------
